Citation Nr: 0104239	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 3, 1987, 
for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1970 to September 
1971 and from October 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied an effective date 
earlier than November 5, 1987, for the grant of a TDIU.  An 
April 1999 rating assigned an effective date of March 3, 
1987, for the TDIU.


FINDINGS OF FACT

1.  In a rating in June 1985, the RO granted service 
connection for a low back disability and assigned a 20 
percent rating effective from September 12, 1984.

2.  On January 10, 1986, the veteran submitted additional 
medical evidence to support an increased rating claim, which 
included Social Security Administration medical records 
concerning the veteran's low back disability and the last 
page of a Social Security Administration decision, dated 
October 25, 1985, granting the veteran entitlement to 
supplemental security income due to disability. 

3.  By a rating action in August 1986, the RO continued the 
20 percent rating for the low back disability.  

4.  On October 3, 1986, the RO received the veteran's notice 
of disagreement (on a VA Form 9) to the RO's August 1986 
decision, contending that an increased rating was warranted 
and that he had been receiving Social Security Administration 
disability benefits for his back condition since October 
1984.  The Board finds this document to be the veteran's 
original claim for a TDIU.  

5.  In a December 1987 rating, the RO denied a TDIU.

6.  A notice of disagreement was received on the veteran's 
behalf in February 1988.

7.  In April 1988, the RO issued a statement of the case to 
the veteran on the issue of entitlement to a TDIU.

8.  In May 1988, the veteran testified at a RO hearing.  The 
Board accepts the veteran's testimony, as evidenced in the 
hearing transcript, as the veteran's substantive appeal.  

9.  By Board decision of March 1994, a total disability 
rating based upon individual unemployability was granted.

10.  By rating decision of March 1994, the grant of a total 
disability rating based upon individual unemployability was 
implemented, effective November 5, 1987; the RO later changed 
the effective date to March 3, 1987.

11.  VA received evidence from the veteran's Social Security 
Administration record dated October 25, 1985, establishing 
that the veteran was unemployable based on his service-
connected disability alone.


CONCLUSION OF LAW

An effective date of October 25, 1985, for a total disability 
rating based upon individual unemployability is warranted.  
38 U.S.C.A. § 5110(b)(2) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 State. 2096 
(2000); 38 C.F.R. §§ 3.157(b)(1),(2), 3.400(o)(2) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duty to assist in this case has 
been satisfied.  VA treatment notes and summaries have been 
obtained, as well as non-VA treatment and medical 
information.

An original claim is defined as an initial application for 
benefits in a form prescribed by the Secretary for the 
Department of Veterans Affairs.  A finally adjudicated claim 
is an application that has been allowed or disallowed by the 
RO, the action having become final by the expiration of one 
year after the date of notice of an award or disallowance.  A 
reopened claim is defined as any application for a benefit 
received after final disallowance of an earlier claim.  
38 C.F.R. § 3.160 (2000).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  Except in a simultaneously contested claim, 
a claimant must file a notice of disagreement with a 
determination by the RO within one year from the date that 
the agency mails notice of determination to him.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302 
(2000).

A decision of a duly constituted rating agency that is final 
shall not be subject to revision on the same factual basis.  
Previous determinations that are final, including decisions 
of service connection, will be accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.104, 
3.105 (2000).

Unless otherwise provided, the effective date of an award 
based on an original claim, claim reopened after final 
adjudication, or a claim for an increase, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 5110 
(a)(b) (West 1991) ; 38 C.F.R. § 3.400 (2000).

The Board notes the veteran's argument that he is entitled to 
an earlier effective date for a TDIU because he has been 
unable to work since he was discharged from service due to 
his low back disability.  The RO originally granted service 
connection for a low back disability in June 1985, and 
assigned a 20 percent evaluation for this disability, 
effective from September 12, 1984, the day after the veteran 
was discharged from service.  The service medical records, to 
include a Medical Evaluation Board finding, clearly show that 
the veteran was discharged as a result of his low back 
disability.  Post-service medical records indicated that the 
veteran's low back disability continued to bother him.  In 
connection with the veteran's original claim to establish 
service connection for a low back disability, he did not 
assert at that time that it had rendered him unemployable.  
In fact, when he was examined by VA in May 1985, he was 
working as a laborer, according to information supplied by 
him.  Accordingly, an effective date in 1984, the day after 
discharge, for the veteran's TDIU is prohibited by law. 

The Board finds that an effective date of October 25, 1985, 
for the grant of a TDIU is warranted for the following 
reasons.  First, on January 10, 1986 (the date stamp is 
unclear, however, it appears to read this date), the RO 
received additional evidence from the veteran in support of 
an increased rating claim for his low back disability.  Along 
with the evidence, he hand wrote a note essentially 
contending that he was providing new evidence for increased 
disability compensation for his low back disability.  The 
additional evidence provided by the veteran in January 1986 
included Social Security Administration (SSA) records 
regarding the veteran's low back disability.  There was also 
the last page of an October 1985 SSA decision granting 
disability benefits for the veteran.  The last page of the 
SSA decision, however, does not specifically note that the 
grant of disability benefits was based only on a low back 
disability.  In fact, it's not clear what disability or 
disabilities led to the favorable SSA decision.  In addition 
are SSA medical records dated during the summer of 1985 
regarding the condition of the veteran's low back.  

The RO accepted the documents and statement submitted by the 
veteran as a reopened claim for a rating in excess of 20 
percent for a low back disability.

By a rating action in August 1986, the RO continued the 20 
percent rating for the low back disability.  

On October 3, 1986, the RO received the veteran's notice of 
disagreement (on a VA Form 9) to the RO's August 1986 
decision.  The veteran contended in his statement that an 
increased rating was warranted and that he had been receiving 
Social Security Administration disability benefits for his 
back condition since October 1984.  Based on the veteran's 
statement, the Board finds that, in addition to disagreeing 
with the RO's August 1986 decision, he was also claiming 
entitlement to a TDIU.  

In February 1987, the RO issued a statement of the case 
listing the issue of entitlement to an increased rating for 
the low back disability.  

Several days later in February 1987, the veteran filed a 
substantive appeal (VA Form 9) with respect to the increased 
rating for the low back.  He also echoed his October 3, 1986 
statement with respect to entitlement to a TDIU.   

On November 5, 1987, the RO received VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability from the veteran.  

In a December 1987 rating, the RO denied a TDIU.

Subsequently in April 1988, the RO issued a statement of the 
case notifying the veteran of the laws and regulations 
associated with his TDIU claim.

In May 1988, the veteran testified before the Board at the 
RO.  The Board accepts the veteran's testimony, as evidenced 
in the hearing transcript, as the veteran's substantive 
appeal with respect to his claim for entitlement to a TDIU.  

The Board must next determine whether total disability based 
on individual unemployability is factually ascertainable 
within one year prior to the receipt of the veteran's claim 
on October 3, 1986.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o).  In this regard, the Board notes that the SSA 
granted the veteran a total disability rating in a decision 
dated October 25, 1985.  VA received this SSA decision on 
January 10, 1986.

The Board notes that the complete SSA decision is not of 
record.  In fact, only the last page of the decision is of 
record, and it does not specifically indicate that the low 
back disability was the basis of the grant.  Nevertheless, 
based on the veteran's service medical records, the SSA 
medical records dated prior to October 1985, which primarily 
discuss the veteran's low back, and the veteran's consistent 
statements that he received SSA disability benefits as a 
result of his back, the Board accepts that the SSA granted 
disability benefits based on the veteran's low back 
disability in the October 25, 1985, decision.  As this date 
is within one year of the date of the October 3, 1986, claim 
for a TDIU, this represents the earliest effective date 
provided by the law and regulations discussed earlier.  
Therefore, the Board finds that the appropriate effective 
date is October 25, 1985, the date that SSA granted 
disability benefits.  

Thus, the evidence of record shows that the veteran was 
totally disabled as a result of his service-connected low 
back disorder effective October 25, 1985.


ORDER

An effective date of October 25, 1985, for TDIU is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

